Citation Nr: 0701452	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
rash, including a rash in the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was advanced on the Board's docket in January 2007.  


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested over 50 years 
following service separation; there is no competent evidence 
that current hearing loss is the result of a disease or 
injury incurred in service.

2.  In a November 1975 rating decision the RO denied 
entitlement to service connection for a skin rash; the 
veteran did not appeal.

3.  Evidence added to the record since the November 1975 
rating decision as to the issue of a skin rash, now also 
claimed as a rash in the eyes, is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for a rash, now 
also claimed as a rash in the eyes, may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
his claim in November 2003 and was notified of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in December 2003 and February 2006.  In a new and material 
evidence claim, the notice must include the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This information was provided in the 
December 2003 correspondence.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The RO has made 
multiple requests for all service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The veteran has been informed that his records may 
have been destroyed in a 1973 fire at the NPRC.  While the 
Board acknowledges that it has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule under these circumstances, see 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992), further attempts to 
obtain additional evidence would be futile.  Additionally, as 
to the claim to reopen, there is no duty to obtain a VA 
examination or opinion because new and material evidence has 
not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

II.  Bilateral Hearing Loss

Factual Background

The veteran asserts that exposure to acoustic trauma during 
his World War II Army service led to bilateral hearing loss.  
He alleges exposure to heavy artillery fire occurred while in 
the performance of his duties as a medical aid man.  He 
explained that he worked in various field stations and was 
exposed to substantial trauma.  He has submitted statements 
from relatives attesting to his current hearing loss which 
has been noticeable for some time.  The Board acknowledges 
that the veteran was exposed to acoustic trauma during his 
military service.  However, as will be explained, the record 
fails to disclose a relationship between current hearing loss 
and his service.  In fact, the only medical opinion evidence 
of record is against the veteran's theory.  

As noted, service medical records are largely unavailable.  
During an October 1975 compensation and pension examination, 
the examiner noted no hearing loss, both eardrums were intact 
and there was no ear discharge.  The veteran did not complain 
of hearing loss.  He related that he was employed as a truck 
driver since 1951.

Records from ENT Associates of Florence show that in 
September 2003 the veteran sought an audiological evaluation 
with Dr. D.H.  At that time, he reported that he had always 
had right ear problems since his World War II service.  
Bilateral neurosensory hearing loss was diagnosed.  The 
veteran had a hearing aid from another facility.  

VA Columbia treatment records dated from January 2004 to 
April 2005 reflect no treatment or findings related to 
hearing loss.  A VA audiology assessment in May 2005 revealed 
mild to moderately severe sensorineural hearing loss in the 
right ear and moderate to moderately severe sensorineural 
hearing loss in the left ear.  The veteran was fitted for 
hearing aids.  He underwent VA follow-up audiological 
evaluation in September 2005.  He reported he was functioning 
well with the hearing aids.  

The veteran was afforded a VA audiological examination for 
compensation and pension in June 2006.  The examiner reviewed 
the claims folder and noted the reported history of acoustic 
trauma.  The examiner noted the well-documented relationship 
between acoustic trauma and hearing loss, but pointed out 
that hearing was normal in October 1975.  She stated that, if 
this were true, the present hearing loss was not related to 
the in-service acoustic trauma.  Following the audiometric 
examination, sensorineural hearing loss was diagnosed; 
moderate to severe in the right ear and moderately severe in 
the left ear.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including sensorineural hearing loss, may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where the evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

For VA purposes, hearing loss is shown with auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test of less than 
94 percent.  See 38 C.F.R. § 3.385 (2006).

Hearing loss by VA standards was not shown or diagnosed for 
years after service.  As late as October 1975, hearing loss 
was not shown as demonstrated on VA examination.  Hearing 
loss was first documented more than 50 years after service.  
None of the medical records reviewed contain a medical 
opinion that the current hearing loss was due to noise 
exposure in service.  The 2006 opinion clearly indicates that 
if there was no hearing loss shown in 1975, there was no 
likely relationship between current hearing loss and service.  

Although the veteran's current hearing acuity meets the 
requirements of 38 C.F.R. § 3.385, entitlement to service 
connection for this disability, still requires a showing of a 
causal nexus with military service.

The hearing loss shown to exist years after service, and not 
in service, does not warrant service connection because 
probative medical evidence does not show it was incurred in 
or aggravated by service, as required by 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  There was no hearing loss noted during 
service shown to be chronic, nor was there continuity of 
symptoms after service, which would permit service connection 
for hearing loss under 38 C.F.R. § 3.303(b).  While the 
veteran does have hearing loss diagnosed after discharge, 
service connection cannot be granted under 38 C.F.R. § 
3.303(d), because all the evidence, including that pertinent 
to service, does not establish that the disease was incurred 
in service.  In this regard, the Board finds the most 
probative evidence to be the medical opinion rendered by the 
VA examiner in June 2006.  The examiner fully reviewed the 
veteran's history and rendered an opinion based on the 
history and the examination.  The examiner explained the 
opinion and supported it with references to the record.  Her 
opinion was against the claim, as she found the current 
hearing loss was not related to noise exposure in service, or 
otherwise related to service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no relationship between 
current hearing loss and service, based upon a review of the 
record.

Moreover, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
The record shows hearing loss no earlier than approximately 
50 years after service.  Ongoing treatment over many years 
for a chronic hearing loss is not shown.

The veteran and his family claim that he was exposed to 
significant noise trauma in service.  According to Espiritu 
v. Brown, 2 Vet. App. 492, 494 (1992), a layperson is 
competent to provide evidence on the incurrence of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.

The only medical opinions regarding the etiology of his 
current hearing loss was provided by the VA examiner in 2006.  
The opinion was based on a review of the contemporaneous 
medical evidence, the veteran's related history, and current 
examination.  The Board finds that the lack of treatment 
through the years until at earliest 2003 supports the 
opinion.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has current hearing loss, and has 
provided lay evidence regarding the existence of the current 
disability and its relationship to his Army service, this 
evidence is not competent to establish the required medical 
nexus.  The Board finds that the examination report prepared 
by the competent medical professional is more probative 
regarding the etiology of the current bilateral hearing loss.

III.  New and Material Evidence Claim-Rash, also Claimed as a 
Rash of the Eyes

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 1975 rating decision the RO denied entitlement 
to service connection for a rash.  In correspondence dated in 
April 1976 the veteran was informed of this rating decision 
and the reason for the denial.  

The veteran had reported that he first noticed a skin rash 
during his World War II service.  He noted that when he 
developed a heat rash while in a hot climate.  He also 
reported that the rash affected the eye area.  There are no 
treatment records, and a report from the NPRC received at the 
RO in March 1975 reflects that any records of the veteran 
were destroyed at the fire at that facility.  A report of VA 
special dermatology examination dated in August 1975 shows 
that the veteran reported that the rash occurred while he was 
stationed in Louisiana in 1943.  He noted that the rash 
recurred occasionally when he went into a warm building.  The 
rash would come on as subjective symptoms, that is, the 
veteran would not see a rash, but he would feel itching and 
burning about the eyes and head.  The examiner found normal 
skin during the examination, and noted there was no disease 
at that time.  The diagnosis was prickly heat, from history; 
however, no disease found at this time.  

The RO, in the 1975 decision, found no evidence of rash in 
service and no current rash.  Service connection for rash was 
denied as not shown to have been manifest in service and not 
shown by recent examination.  The veteran did not appeal the 
rating decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the 1975 rating 
decision includes the veteran's request to reopen his claim 
reiterating his contention that the disorder began in 
service.  He has stated in detail that being exposed to tear 
gas and sunlight in service caused his eyes to burn and 
become problematic.  His wife and family members have 
attested to observing the veteran's poor eyesight for many 
years.  Records from Dr. Denny show treatment of the eye in 
April and November 2003.  In April 2003, the integumentary 
system was negative, including as to eczema, rosacea and 
psoriasis.  The NPRC again reported in June 2005 that the 
records were fire-related.  On VA optometry consultation in 
May 2005, the veteran reported that he had a history of tear 
gas in his eyes.  The assessment was age related macular 
degeneration in both eyes and status post cataract 
extraction/intraocular lens in both eyes.

Treatment records from Coastal Eye Clinic show that the 
veteran was referred to that facility by Dr. Denny in May 
2004.  He was treated for sight problems attributed to 
advanced age related macular degeneration in both eyes.  

In his April 2006 RO hearing, the veteran testified that he 
believes he has a rash of the eyes related to entering a gas 
chamber in service.  He stated that the eyes hurt after he 
left the chamber and removed the mask.  He had to put cold 
water on his eyes, but when they did not clear up, he was 
sent for medical treatment.  He testified that there he was 
treated for two weeks with treatments of water and powder.  
The veteran's wife testified that she recalls that he has had 
problems since they got married in April 1994.  The condition 
has worsened.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 1975 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence relating a diagnosis of a rash or rash of the eyes 
to any established event, injury, or disease in service which 
was the basis for the prior determination.  The veteran's 
statements, the testimony, lay statements and the additional 
medical reports are essentially cumulative of the evidence 
previously considered and do not raise a reasonable 
possibility of substantiating the claim.  This evidence is 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, lay statements concerning 
diagnosis and causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a rash, 
including claimed as a rash in the eyes, remains denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


